948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.David L. LUCAS, Appellant.
No. 91-3047.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.   The district court did not err in rejecting appellant's claim that downward departure was warranted on the basis of his age,  see States v. Shoupe, 929 F.2d 116, 120 (3d Cir.1991);  "deprived childhood,"  see United States v. Daly, 883 F.2d 313, 319 (4th Cir.1989), cert. denied, 110 S.Ct. 2622 (1990);  and socio-economic status.   See U.S.S.G. § 5H1.10.   In addition, appellant has waived his argument that the Sentencing Commission failed to take adequate account of rehabilitation as a factor justifying departure by not having raised it in district court.   See United States v. Thomas, 896 F.2d 589, 591 (D.C.Cir.1990).   In any case, that argument is without merit.   Cf. United States v. Harrington, No. 90-3176, slip op. at 12-13 (D.C.Cir. October 25, 1991) (post-offense but pretrial rehabilitative effort may justify two-point reduction for acceptance of responsibility;  further reduction might be in order "but only if the rehabilitation is 'so extraordinary as to suggest its presence to a degree not adequately taken into consideration by the acceptance of responsibility reduction."  (quoting  United States v. Sklar, 920 F.2d 107, 116 (1st Cir.1990) (citation omitted)).   Similarly, appellant's "basis and purpose" argument has not only been waived by appellant's failure to have raised it earlier, but also has been rejected in  United States v. Lopez, 938 F.2d 1293 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.